            Case 8:20-cr-00002-DKC Document 38 Filed 07/20/20 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                         :
UNITED STATES OF AMERICA
                                         :

        v.                               :   Civil Action No. DKC 20-0002

                                         :
DION QUEVA DEMPSEY
                                         :

                             MEMORANDUM OPINION AND ORDER

        Presently       pending    and   ready    for    resolution    is    the

Government’s motion to exclude time pursuant to the Speedy Trial

Act.    (ECF No. 25).       The Defendant has filed an opposition.          (ECF

No. 29).        For the following reasons, the motion will be GRANTED.

        On January 13, 2020, a federal grand jury for the District

of Maryland returned an indictment charging the Defendant with

felon in possession of a firearm and ammunition, in violation of

18 U.S.C. § 922(g).           The Indictment was unsealed on January 30,

2020.        The Defendant first appeared before a judicial officer of

the court in which the charges in this case were pending on

January 30, 2020.          Following a detention hearing on February 26,

2020, the Defendant was detained pending trial.1                An arraignment

has not yet occurred in this case.             The parties will schedule an

arraignment once the Court reopens.              The Government has produced




        1
        The defendant was serving a five-month                   sentence    for
violation of supervised release until March 2020.
         Case 8:20-cr-00002-DKC Document 38 Filed 07/20/20 Page 2 of 6



discovery to the Defense.            In addition, the Defendant filed a

motion to suppress evidence on April 21, 2020.                  (ECF No. 15).       The

Government response was filed on July 17, 2020.                  (ECF No. 34).       As

agreed upon during the status conference on June 19, 2020, the

court    will    consider    the    Defendant’s      motion     at   a    hearing    on

September 10, 2020.         (See ECF No. 23).

        The Speedy Trial Act, 18 U.S.C. § 3161, originally required

that    the     trial    commence   no    more    than   70   days   from    initial

appearance or indictment, subject to various exclusions.                         A one-

week trial has been scheduled to begin October 19, 2020.                    (See ECF

No. 23).

        In response to the outbreak of the COVID-19 pandemic in the

United States, on January 31, 2020, the Secretary of Health and

Human Services declared a public health emergency for the entire

United States.          In addition, on March 13, 2020, the President of

the United States declared a national emergency, and on March 5,

2020, the Governor of Maryland Larry Hogan declared a state of

emergency related to the COVID-19 pandemic in the United States.

And, on March 30, 2020, Governor Hogan further ordered that no

Maryland resident should leave their home unless it is for an

essential job or for an essential reason, such as obtaining food

or    medicine,    seeking    urgent      medical   attention,       or    for    other

necessary purposes. The Centers for Disease Control and Prevention

and     other     public    health       authorities     have     advised        taking

                                              2
       Case 8:20-cr-00002-DKC Document 38 Filed 07/20/20 Page 3 of 6



precautions to reduce the possibility of exposure to the virus and

to   slow   the   spread   of   disease.       In   light   of   these   public

declarations, on March 11, 2020, Chief Judge James K. Bredar

entered an initial Standing Order imposing health- and travel-

related limitations on access to Court facilities.               See Standing

Order No. 2020-02. Standing Order 2020-02 was subsequently amended

on March 16 and March 20, 2020, and the Court also further

restricted access to the Courthouse for limited personnel on

Mondays, Wednesdays, and Fridays.          See Amended Standing Order No.

2020-02; Second Amended Standing Order No. 2020-02; Order, In re:

Covid-19 Pandemic Procedures, Misc. No. 20-146, ECF No. 12.                 On

March 20, 2020, Chief Judge Bredar entered another Standing Order

suspending jury selection and jury trials in all criminal cases

scheduled to start between March 20, 2020 and April 24, 2020.               See

Standing Order No. 2020-05.       On April 10, 2020, Chief Judge Bredar

entered another Standing Order further suspending jury selection

and jury trials in all criminal cases scheduled to start between

March 16, 2020 and June 5, 2020.       See Standing Order No. 2020-05.

That Order provided that the time period of the continuances

implemented by the Order were excluded under the Speedy Trial Act,

based upon the Chief Judge’s finding that the ends of justice

served by ordering the continuances outweighed the best interests

of the public and any defendant’s right to a speedy trial, pursuant

to 18 U.S.C. § 3161(h)(7)(A).              On March 18, 2020, the Court

                                           3
         Case 8:20-cr-00002-DKC Document 38 Filed 07/20/20 Page 4 of 6



suspended all proceedings set to take place in the Southern

Division U.S. Courthouse in Greenbelt, Maryland until further

notice.    Order, In re: Covid-19 Pandemic Procedures, Misc. No. 20-

146.   The conditions imposed by Standing Order Nos. 2020-02, 2020-

05, 2020-07, and related orders were necessary to reduce the size

of public gatherings and reduce unnecessary travel in order to

ensure the health and safety of the public, Court employees,

litigants, counsel, interpreters, law enforcement officials, and

jurors, who must work and interact in close quarters.

       Given the grave public-health concerns discussed in the

Standing Orders, the Court’s reduced ability to obtain an adequate

spectrum of jurors, and the reduced availability of attorneys and

Court staff to be present in courtrooms because of the public

health considerations described above, as well as the additional

facts set forth in the Government’s Motion (which the Court

incorporates here), the ends of justice served by the continuance

outweigh the best interest of the public and Defendant in a speedy

trial.     Failure to grant the continuance would likely make a

continuation     of   the   proceeding     impossible    or   result     in     a

miscarriage of justice, particularly given the need for a full,

unhindered, continuously serving jury venire and seated jury,

which is central to the sound administration of justice.               Failure

to continue this case is also likely to put counsel, parties,

witnesses, jurors, and Court personnel at unnecessary risk.                   Due

                                          4
       Case 8:20-cr-00002-DKC Document 38 Filed 07/20/20 Page 5 of 6



to the restrictions imposed by current public-health concerns it

is also unreasonable to expect adequate preparation for pretrial

proceedings or for the trial itself within the Speedy Trial Act

time limits.       Furthermore, making sure discovery is reviewed with

the Defendant in a safe and effective manner in the crisis has

taken longer than normal.          Thus, denial of a continuance is likely

to   deny   all    counsel      reasonable    time   necessary       for    effective

preparation, taking into account the exercise of due diligence.

The continuance is not based on congestion of the Court’s calendar,

lack of diligent preparation on the part of counsel for the

Government    or    the   Defendant,     or   failure     on   the    part    of   the

Government to obtain available witnesses.

      The Defense does not contest any of these considerations,

but asserts that he remains entitled to a speedy trial under the

United States Constitution and opposes the relief requested by the

Government under the Speedy Trial Act.

      Accordingly,        the   Court   finds     that   there   are       facts   that

support a continuance of the trial date in this matter, and good

cause for a finding of excludable time pursuant to the Speedy Trial

Act, 18 U.S.C. § 3161.

      Therefore, for good cause shown, and having found that the

ends of justice served by a continuance of the trial and exclusion

of Speedy Trial Act time outweigh the best interests of the

defendant, and the public, in a speedy trial, the time period of

                                              5
      Case 8:20-cr-00002-DKC Document 38 Filed 07/20/20 Page 6 of 6



January 30, 2020 up to and including October 19, 2020, inclusive,

is excluded in computing the time within which the trial must

commence,   pursuant   to   18   U.S.C.   §§     3161(h)(1)(D),   (h)(7)(A),

(h)(7)(B)(i), and (h)(7)(B)(iv).              Nothing in this Order shall

preclude a finding that other provisions of the Speedy Trial Act

dictate that additional time periods are excluded from the period

within which trial must commence.         Moreover, the same provisions

and/or other provisions of the Speedy Trial Act may in the future

authorize the exclusion of additional time periods from the period

within which trial must commence.



                                                    /s/
                                          DEBORAH K. CHASANOW
                                          United States District Judge




                                          6
